Bullard, J.
This is an action on a promissory note for $370, against the drawer, who answers that he owes the plaintiff nothing, having paid him fully every dollar which he ever owed him.
The plaintiff is appellant from a judgment against him.
The evidence in the record, which was admitted without objection, shows very, clearly, that the plaintiff had been employed for two years as a teacher in the defendant’s family, the first year at #120, and the second at $140. That the defendant is an illiterate man, and does not know how to read, and merely writes his name mechanically. That after the expiration of the second year, the parties had a full settlement, and the defendant paid the full amount due, At that settlement it was admitted that a note had been given for the first year’s services, but it,was stated to have been lost, and that the defendant paid, notwithstanding the note was not produced. The plaintiff admitted that anote had been given to him, but said: “ Joseph, why were you such a fool as to sign a note without having it read to you 1” The plaintiff afterwards admitted that the note had not been lost, but that he had it in his pocket all the time. This evidence appears to have left no doubt on the mind of the district judge, that the note now sued on is the same which the plaintiff pretended *483was lost, and which he read to the maker, at the time it was executed, as one for $ 120 only; and it leaves none on ours. The evidence was admitted without objection; and the record discloses nothing which can induce us to comply with the request of the counsel for the appellant, to change the final judgment rendered below, into one of non-suit.

Judgment affirmed.